DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 60, please replace:

“wherein each thermostat device is one of one or more thermostat devices, each thermostat device associated with one or more dwellings and one or more user accounts, each user account associated with a user of the one or more thermostat devices, the method comprising; and”

with

“wherein each thermostat device is one of one or more thermostat devices, each thermostat device associated with one or more dwellings and one or more user accounts, each user account associated with a user of the one or more thermostat devices


Allowable Subject Matter
Claims 32-60 are allowed.
When reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically the concept of an determining an ecorank where the ecorank reflects “a real time comparison of the climate system information to the other climate system information, the usage information and the other usage information collected over a period of time including a current time”
The Prior art of record discloses:  
Applicant’s submitted art consists of smart thermostat details such as Nest monthly reports.  These are industry standard post-use comparison documents where the energy or HVAC use for a previous month is compared with houses of similar size and kind to give the user detail on how they performed the previous month in relation to their peer group.
U.S. Patent Publication 2016/0203146 to Moll et al shows calculating a ranking for a dwelling based on energy saved, social consciousness issues such as recycling, and amount of energy used and compares these rankings to similar buildings to arrive at an ecosystem score.
U.S. Patent Publication 2012/0216123 to Shklovskii et al shows an energy system where the energy score is calculated and shown in comparison to other homes of similar size.
U.S. Patent Publication 2015/0276508 to Smullin shows a system for determining how users can modify their usage of a thermostat to save energy and determines “energy outliers” based on comparison with peer users.
U.S. Patent Publication 2014/0058806 to Guenette shows multiple thermostats sending data to a central server to determine ranking information.   However, Guenette does not appear to show any real-time comparisons or that the time period covered in the collected data includes the current time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117